Citation Nr: 0213573	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  00-06 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's sisters-in-law






ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to July 
1961, and he did not serve in the Republic of Vietnam in 1961 
prior to his discharge.  See 38 U.S.C.A. § 101(33) (West 
1991); 38 C.F.R. § 3.2 (2001).  He also served on active duty 
from September 1975 to June 1976.  He died on May [redacted], 1999, 
and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO denied entitlement to service 
connection for the cause of the veteran's death.

In June 2000, the Board remanded this matter to allow for the 
scheduling of a travel Board hearing. 

The appellant, with the assistance of her accredited 
representative, appeared and testified at a hearing held in 
May 2002 at the Oakland, California RO, conducted by the 
undersigned travel Member of the Board.  The appellant's 
sisters-in-law also appeared and testified.  A transcript of 
the hearing has been associated with the claims file.




The Board notes that during the pendency of this appeal the 
matter was transferred to the jurisdiction of the Boston, 
Massachusetts RO and then transferred back to Oakland, 
California RO. 


FINDINGS OF FACT

1. All notification and development of the claim, as required 
by VA's duty to assist the appellant, has been completed.

2. The veteran's death was a principal result of a disease 
attributable to the use of tobacco products during active 
service.

3. The competent and probative evidence of record does not 
otherwise show that a disability related to active service 
was a principal or a contributory cause of death.


CONCLUSION OF LAW

The cause of the veteran's death is related to a disease 
attributable to the use of tobacco products in service and is 
not otherwise related to an injury or disease incurred in or 
aggravated by active service; nor is it related to an injury 
or disease that may have been presumed to have been service 
incurred.  38 U.S.C.A. §§ 1101, 1103, 1112, 1113, 1131, 1310, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

General Service Connection

The basic three requirements for prevailing on a claim for 
service connection are (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and, (3) medical evidence of a nexus between the 
claimed in-service injury or disease and a current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Notwithstanding the foregoing, service connection may be 
granted for disease that is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection may also be granted for a disability 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
See Harder v. Brown, 5 Vet. App. 183, 187 (1993), and Allen 
v. Brown, 7 Vet. App. 439 (1995).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309.  


Cause of Death

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2001).  

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2001). 

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2001).  

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).


Tobacco-Related Claims

For claims received by VA after June 9, 1998, a disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service.  Veterans 
Benefits Act of 1998, Title VIII, Subtitle B of Pub. L. No. 
105-178 (as amended by section 9014 of Pub. L. No. 105-206) 
(codified at 38 U.S.C.A. § 1103); 38 C.F.R. § 3.300(a).

For claims for secondary service connection received by VA 
after June 9, 1998, a disability that is proximately due to 
or the result of an injury or disease previously service-
connected on the basis that it is attributable to the 
veteran's use of tobacco products during service will not be 
service connected under 38 C.F.R. § 3.310(a).  Id.



When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West Supp. 2002).  


Analysis

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The CAVC has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in the CAVC at the time of its 
enactment.  

However, the CAFC has recently held that only section 4 of 
the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  Bernklau v. Principi, No. 00-
7122 (Fed. Cir. May 20, 2002); See also Dyment v. Principi, 
No. 00-7075 (Fed. Cir. April 24, 2002).

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, the CAFC stated that it was not 
deciding that question at this time.  In this regard, the 
Board notes that VAOPGCPREC 11-00 appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of its enactment. 

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Accordingly, 
the amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

The Board finds that VA's duty to notify has been fulfilled 
in the instant case.  Here, the RO advised the appellant of 
the evidence necessary to substantiate her claim by various 
documents.  For example, the appellant was advised of the 
applicable criteria concerning cause of death and tobacco-
related claims in the November 1999 statement of the case 
(SOC).  As such, she was kept apprised of what she must show 
to prevail in her claim, what information and evidence she is 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).
Moreover, the appellant's submissions and hearing testimony 
clearly indicate her awareness of what was substantively 
required to support the claim.  In the instant case, the 
appellant has essentially acknowledged the well-established 
fact that the veteran died from a disease attributable to in-
service tobacco use.  Instead, she has only raised legal 
arguments since the submission of her VA Form 9, Appeal to 
Board of Veterans' Appeals.

The August 1999 rating decision, the November 1999 statement 
of the case (SOC), the supplemental statement of the case 
(SSOC) dated in March 2000, and the Board's June 2000 remand 
also served to notify the appellant of her procedural and 
appellate rights.  During the appeal process, she has 
exercised several of these rights.  For instance, the 
appellant has been afforded the opportunity to present 
information and arguments in favor of her claim, and she and 
her representative have in fact done so, to include the 
testimony and arguments provided at a travel Board hearing in 
May 2002.

The claims file shows that the RO has made reasonable efforts 
to obtain all identified relevant evidence and has received 
either the requested evidence or a negative response from 
medical providers.  The claims file presently contains the 
service medical records, VA treatment through 1998, private 
medical records, and the Certificate of Death.  At the May 
2002 hearing, the appellant did not identify any outstanding 
records.

The veteran died in 1999, and the death certificate indicates 
he died at a VA facility.  The Board, however, need not 
request those records, as it has been indisputably 
established by the competent evidence of record that he died 
of a metastasized cancer, which ultimately originated from 
in-service tobacco use; the additional records of his final 
admission would in no way support the claim and are thus 
irrelevant.  

The veteran was only service-connected during his lifetime 
for disabilities related to tobacco use, and the appellant is 
now seeking entitlement to service connection for the cause 
of death on the basis of these service-connected 
disabilities.  This is significant because the claim, in 
large part, is one that lacks legal merit under the change in 
law pertaining to tobacco-related claims received after June 
9, 1998, such that further development of the claim, as it 
relates to tobacco use, will not support the claim.

A file opinion review is unnecessary in this case.  The 
"current disability" has been established.  See Carbino, 
supra. The competent and probative evidence is plainly clear 
in its assessment that the veteran died of a metastasized 
cancer for which he was service-connected.  

There is no medical evidence the veteran suffered from any 
debilitating injuries or diseases other than those related to 
his tobacco use, and his death from brain cancer secondary to 
a lung cancer primary is by its very nature so overwhelming 
that any competent medical opinion linking the cause of death 
to a disease or injury unrelated to tobacco use would hold no 
probative value, as the competent evidence is to the 
contrary.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).

As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation and the 
implementing regulations have been completed in full to the 
extent that the appellant will not be prejudiced by the 
Board's actions.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


Cause of Death

In March 1998, prior to the change in law pertaining to 
tobacco-related claims, the veteran filed claims for 
entitlement to service connection for nicotine dependence, 
carcinoma of the lung, and metastatic carcinoma of the brain.  

In October 1998, the RO granted entitlement to service 
connection for nicotine dependence, due to in-service tobacco 
use.  The RO also granted entitlement to service connection 
for carcinoma of the lung as secondary to nicotine 
dependence, and metastatic carcinoma of the brain was granted 
entitlement to service connection as secondary to lung 
carcinoma.  Each service-connected cancer was rated 100 
percent disabling, effective March 3, 1998.

Although the contention is that entitlement to service 
connection should not be denied on the basis of the veteran's 
tobacco-related death, the Board stresses that it  has 
considered all potential principal and contributory causes of 
the veteran's death.  See 38 U.S.C.A. § 1103(b).  

A Certificate of Death shows the veteran died on May [redacted], 1999.  
The immediate cause of death was listed as metastatic non-
small cell lung cancer.  No other causes or significant 
conditions contributing to death were listed.
  
The evidentiary record contains treatment records and 
physician statements, which establish the veteran only 
suffered from and was treated for his tobacco-related 
disorders prior to his death, and there were no other then-
current disabilities.  Additionally, he was not service 
connected during his lifetime for any disabilities unrelated 
to tobacco use.  Therefore, there are no contributory causes 
of death; he died solely from the principal cause of death, 
his metastasized carcinoma.  

As noted by the RO, entitlement to service connection for 
death or disability may not be predicated on the use of 
tobacco products during service for claims received after 
June 9, 1998.

The RO received the appellant's claim of entitlement to 
service connection for the cause of the veteran's death on 
May 21, 1999, after the effective date of the new law, 38 
U.S.C.A. § 1103.  In this law, Congress has enacted a clear 
prohibition against granting entitlement to service 
connection for death attributable to the use of tobacco 
products in service.

The Board acknowledges the appellant's contention that as 
service connection was already in effect for nicotine 
dependence, carcinoma of the lung, and carcinoma of the 
brain, that the veteran's death should be service-connected 
based on the regulations for secondary service connection, 
and more generally, based on principles of fairness.

Nevertheless, the law is clear that "a veteran's death shall 
not be considered to have resulted from [an incident of 
service] on the basis that it resulted from injury or disease 
attributable to the use of tobacco products by the veteran 
during the veteran's active service."  38 U.S.C.A. 
§ 1103(a).  A grant of entitlement service connection for the 
cause of the veteran's death as secondary to the service-
connected tobacco-related disorders would appear to be a 
direct conflict with the new law.  
The Board, like the courts, "can only interpret the statutes 
that are enacted by the Congress.  Any changes that parties 
may seek in order to eliminate a statutory incongruity should 
be brought to the attention of Congress.  The Board is simply 
powerless to amend any statutory provision sua sponte."  See 
Boyer v. West, 210 F.3d 1351, 1356 (Fed. Cir. 2000).

Had the law changed after the appellant filed her claim, it 
is possible, and indeed likely, that the appellant would have 
prevailed in her claim as it relates to tobacco use.  The 
Board regrets that there is simply no legal basis to award 
entitlement to service connection for the cause of the 
veteran's death, as secondary to a disease attributable to 
tobacco use in service.  See Sabonis, supra.  There is 
additionally no disease or injury which has otherwise been 
shown to be causally related to death irrespective of tobacco 
use.  

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  38 C.F.R. § 3.102; See Gilbert, supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

